

116 S983 RS: Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act of 2019
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 185116th CONGRESS1st SessionS. 983[Report No. 116–82]IN THE SENATE OF THE UNITED STATESApril 2, 2019Mr. Coons (for himself, Ms. Collins, Mr. Reed, Mrs. Shaheen, Mr. Manchin, Ms. Murkowski, Mr. Heinrich, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 10, 2019 Reported by Ms. Murkowski, without amendmentA BILLTo amend the Energy Conservation and Production Act to reauthorize the weatherization assistance
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act of 2019. 2.Weatherization Assistance Program (a)Definition of weatherization materialsSection 412(9)(J) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)(J)) is amended—
 (1)by inserting , including renewable energy technologies and other advanced technologies, after technologies; and (2)by striking Development, and all that follows through the period at the end and inserting Development and the Secretary of Agriculture..
 (b)Allowance for health and safety benefitsSection 413(b) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)) is amended— (1)in paragraph (2)(B), by striking paragraph (5) and inserting paragraph (6);
 (2)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (3)by inserting after paragraph (4) the following:
					
 (5)In carrying out paragraph (3), the Secretary may take into consideration evidence-based values for improvements in the health and safety of occupants of weatherized homes, and other non-energy benefits, as determined by the Secretary..
				(c)Contractor optimization
 (1)Technical transfer grantsSection 414B(a)(4) of the Energy Conservation and Production Act (42 U.S.C. 6864b(a)(4)) is amended—
 (A)by striking for persons and inserting the following:  for—(A)persons; and (B)in subparagraph (A) (as so designated), by striking the period at the end and inserting the following:
						
 ; and(B)private entities that are contracted to provide weatherization assistance under this part, in accordance with rules determined by the Secretary..
 (2)Contractor optimizationThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:
					
 414C.Contractor optimizationThe Secretary may request that entities receiving funding from the Federal Government or from a State through a weatherization assistance program under section 413 or 414—
 (1)perform periodic reviews of the use of private contractors in the provision of weatherization assistance, if applicable; and
 (2)encourage an increased use and expanded role of contractors as appropriate..  (3)Table of contents amendmentThe table of contents for the Energy Conservation and Production Act (Public Law 94–385; 90 Stat. 1125) is amended by inserting after the item relating to section 414B the following:
					Sec. 414C. Contractor optimization..
				(d)Financial assistance for WAP enhancement and innovation
 (1)In generalThe Energy Conservation and Production Act (Public Law 94–385; 90 Stat. 1125) is amended by inserting after section 414C (as added by subsection (c)) the following:
					
						414D.Financial assistance for WAP enhancement and innovation
 (a)PurposesThe purposes of this section are— (1)to expand the number of dwelling units that are occupied by low-income persons that receive weatherization assistance under this section by making those dwelling units weatherization-ready;
 (2)to promote the deployment of renewable energy in dwelling units that are occupied by low-income persons;
 (3)to ensure healthy indoor environments by enhancing or expanding health and safety measures and resources available to dwellings that are occupied by low-income persons; and
 (4)to disseminate new methods and best practices among eligible entities providing weatherization assistance under this section.
 (b)Definition of eligible entityIn this section, the term eligible entity means— (1)an entity receiving funding from the Federal Government or from a State through a weatherization assistance program under section 413 or 414; and
 (2)a nonprofit organization. (c)Financial assistance awardsThe Secretary shall, to the extent funds are made available, award financial assistance through a competitive process to an eligible entity—
 (1)with respect to dwelling units that are occupied by low-income persons— (A)to implement measures to make those dwelling units weatherization-ready, including by addressing structural, plumbing, roofing, and electrical issues, environmental hazards, and other issues that the Secretary determines to be appropriate;
 (B)to install energy efficiency technologies, including home energy management systems, smart devices, and other technologies the Secretary determines to be appropriate;
 (C)to install renewable energy systems (as defined in section 415(c)(6)(A)); and (D)to implement measures to ensure healthy indoor environments by improving indoor air quality, accessibility, and other healthy home measures, as determined by the Secretary;
 (2)to improve the capability of the eligible entity— (A)to significantly increase the number of energy retrofits performed by the eligible entity;
 (B)to replicate best practices for work performed under this section on a larger scale; and (C)to leverage additional funds to sustain the provision of weatherization assistance and other work performed under this section after the financial assistance awarded under this section is expended;
 (3)for innovative outreach and education regarding the benefits and availability of weatherization assistance and other assistance available under this section;
 (4)for quality control of work performed under this section; (5)for data collection, measurement, and verification with respect to that work;
 (6)for program monitoring, oversight, evaluation, and reporting of that work; (7)for labor, training, and technical assistance relating to that work;
 (8)subject to subsection (g)(2), for planning, management, and administration of that work; and (9)for any other appropriate activity, as determined by the Secretary.
 (d)ApplicationsTo be eligible for an award of financial assistance under this section, an eligible entity shall submit to the Secretary an application in such manner and containing such information as the Secretary may require.
 (e)Award factorsIn awarding financial assistance under this section, the Secretary shall consider— (1)the record of the eligible entity, using the most recent year for which data are available, in constructing, renovating, repairing, and making energy efficient single-family, multifamily, or manufactured homes that are occupied by low-income persons, either directly or through affiliates, chapters, or other partners;
 (2)the number of dwelling units occupied by low-income persons that the eligible entity has built, renovated, repaired, weatherized, and made more energy efficient in the 5 years immediately preceding the date on which the eligible entity submits an application under subsection (d);
 (3)the qualifications, experience, and past performance of the eligible entity, including experience successfully managing and administering Federal funds;
 (4)the strength of the proposal of the eligible entity to achieve one or more of the purposes described in subsection (a);
 (5)the extent to which the eligible entity will use partnerships and regional coordination to achieve one or more of the purposes described in subsection (a);
 (6)regional and climate zone diversity; (7)urban, suburban, and rural localities; and
 (8)any other appropriate factor, as determined by the Secretary. (f)First awardSubject to the availability of appropriations, not later than 270 days after the date of enactment of this section, the Secretary shall make a first award of financial assistance under this section.
							(g)Amount and term
 (1)Maximum amountThe total amount of financial assistance awarded to an eligible entity under this section shall not exceed $2,000,000.
 (2)Planning, management, and administrationOf the amount awarded to an eligible entity under this section, not more than 15 percent may be used by the eligible entity for the purpose described in subsection (c)(8).
 (3)Technical and training assistanceThe total amount of financial assistance awarded to an entity under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary under this section that relates to that financial assistance.
 (4)TermThe term of an award of financial assistance under this section shall not exceed 3 years. (h)GuidanceNot later than 90 days after the date of enactment of this section, the Secretary shall issue guidance on implementing this section, which shall include, with respect to eligible entities awarded financial assistance under this section—
 (1)standards for allowable expenditures; (2)a minimum saving-to-investment ratio; and
 (3)standards for— (A)training programs;
 (B)energy audits; (C)the provision of technical assistance;
 (D)monitoring activities carried out using the financial assistance; (E)verification of energy and cost savings;
 (F)liability insurance requirements; and (G)recordkeeping and reporting requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each dwelling unit retrofitted or otherwise assisted by the eligible entity using the financial assistance.
 (i)Compliance with State and local lawNothing in this section supersedes or modifies any State or local law to the extent that the State or local law is more stringent than this section.
 (j)Review and evaluationThe Secretary shall review and evaluate the performance of each eligible entity that receives an award of financial assistance under this section, which may include an audit.
 (k)Annual reportThe Secretary shall submit to the relevant committees of Congress an annual report that describes— (1)the actions taken by the Secretary and eligible entities awarded financial assistance under this section to achieve the purposes of this section during the year covered by the report; and
 (2)the energy and cost savings, and any other accomplishments, achieved under this section during the year covered by the report.
								(l)Funding
 (1)In generalSubject to paragraphs (2) and (3), for each of fiscal years 2020 through 2024, of the amount appropriated under section 422—
 (A)if the amount is not more than $225,000,000, no funds shall be used to carry out this section; (B)if the amount is not more than $260,000,000, not more than 2 percent of that amount may be used to carry out this section;
 (C)if the amount is not more than $300,000,000, not more than 4 percent of that amount may be used to carry out this section; and
 (D)if the amount is more than $300,000,000, not more than 6 percent of that amount may be used to carry out this section.
 (2)Amounts excludedEach amount described in paragraph (1) shall not include the amount made available for Department of Energy headquarters training or technical assistance.
 (3)Maximum amountThe maximum amount used to carry out this section in each fiscal year shall not exceed $25,000,000.. (2)Table of contentsThe table of contents for the Energy Conservation and Production Act (Public Law 94–385; 90 Stat. 1125) is amended by inserting after the item relating to section 414C (as added by subsection (c)(3)) the following:
					Sec. 414D. Financial assistance for WAP enhancement and innovation..
 (e)Increase in administrative fundsSection 415(a)(1) of the Energy Conservation and Production Act (42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 15 percent.
 (f)Reweatherization dateSection 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended by striking paragraph (2) and inserting the following:
				
					(2)Further assistance
						(A)Definition of interim service
 (i)In generalIn this paragraph, the term interim service means an energy service that takes place between instances of weatherization or partial weatherization of a dwelling unit, as determined by the Secretary.
 (ii)InclusionIn this paragraph, the term interim service includes— (I)the provision of energy information and education to assist with energy management;
 (II)an evaluation of the effectiveness of installed weatherization measures; and (III)the provision of services, equipment, or other measures funded by non-Federal funds, as determined by the Secretary.
 (B)Further assistanceDwelling units weatherized or partially weatherized under this part, or under other Federal programs—
 (i)may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date on which the previous weatherization was completed; and
 (ii)may receive further financial assistance for weatherization under this part for the purpose of providing an interim service..
 (g)Reauthorization of WAPSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended in the matter preceding paragraph (1) by striking appropriated and all that follows through 2012.. in paragraph (5) and inserting appropriated $350,000,000 for each of fiscal years 2020 through 2024..
			3.Waiver study
 (a)In generalIt is the sense of Congress that, to the maximum extent practicable, the Secretary of Energy should coordinate with the Director of the Office of Management and Budget to grant waivers of requirements under section 200.313 of title 2, Code of Federal Regulations (or successor regulations), to better leverage private sector funds for the purposes of using funding awarded under the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).
 (b)StudyNot more than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to the relevant committees of Congress a report that describes—
 (1)each waiver that has been requested under subsection (a); and (2)the determination of the Secretary and the Director of the Office of Management and Budget regarding each waiver requested under subsection (a).September 10, 2019Reported without amendment